OFFICE   OF   THE   ATTORNEY   GENERAL   OF   TEXAS
                        AUSTIN
Hon. Toz C. Klne, )ipril14, 1939, Page 2


      called *savingi by the Eoard of Control.
      in Deoeabcr 193S, the 'eavinge' on some of
      the Federal projects--totaling $6,334.92--
      wae transferred at the request of the boerd
      of Control by the Coqtroller of Fbhlio AO-
      counts to an acoount known es 'Federal kd-
      ministrative Wpenses--hpprop. L38-36'. The
      ealariee of the ercployeesof the Centennial
      Dlrleion of the Board of Control.h8re been
      &PaidInW thi8 Sin08 JUlq          1, l939.
            ‘Will   you pl8a88 furnt8h thi8 Off108
      yti   opinion   on the followl~ matter*:

           w(1) thy the Board of mntrol      pay sal-
      -198  and 8mll808    Oi It.8 8JQ107888 frqa $hb8!
      aooount uhloh was oreatod~ by a tlWl8irr ot
      the ‘88rin’g8’ iroln ?8bZfi   pX’OjOOt8? .%8r
                roller of Pub110 &oooaut8    prepare
                6 to be oharged d&n8t     iUnd8 UhOSe
      life expired on Deoeber 31, 19SS, on Item8
      whioh oould not be oontraoted for?

             "(8) Should not thS tends for admI&
  .   tr8tiV8   Smll88  haV8 tIMa pboed ill the 8$at8’
      Tr8a8y     and:8tp8ndedin 8ooordanoe with 'the-
      proriaions of the hot olt~tlieLemglslatum oar
      trolling the expepdlture of the mon8ye appro-
      plated    for Oentennlal purposa84

           "'(5)58 thi B&d    of Goiktrol any *gal
      right to pay 8alarleo la 0x0888 of the 1-t.
      of $4,000&o--as  pO8OZibib. by lW3tmo Bill ttOlor
      lb-Out Of the fund8 iufnf6h8d by th8 FO68ti
      government for Centennial pUrpO8e6?*

          Suoh 8tatuteU and~authorlty 80 pertain to the
di8Qo8ition and expendltum  of th8 Federal f-8    in Que8-
tlon, are to be round In B. B:llor 11, Aot8 of 19.955,44th
Legl8lature, Chapter 174, ar lnoorporated under ~rtlolo
61U0,  Vernon*8 Aunotated Reri8ed 61~11 Statute8 of %X88
19SS, whloh artiole~also aontaine the sCaenbaent8 to ii. 8.
Ho. 11, a8 round In the prorirlonr of Seuate Bill Ho. 496,
?ion.T0a 2. King, ngril 14, 1939, FaEe 5


Acts Of 1937, 45th Leeisleture, Chapter 314. Euch pro-
vislons of H. "1.No. ll.and.aa amended by NarrateRI11
Eo. 476, which we think material, will be found herein
set forth:
                "Section 1.
                "Item Number Five.

          "(1) The sum of @no Xillion and seventy-
     five Thousand 3allars ($1,075,0OOj, and auoh
     other 8uaa a8 aay b8 re-allooated t0 this fund
     Md8r the teru'and pr0ri810~'Oi SeOtl0n 14
     Of thir riot, or 80 auoh thOr8Oi a6 ray bs -0..
     OlMCf, 8ha11 b8 n88d tO d8m      the OXpMlclO8i
     or the partion thOr8Of abobths amount or 1o0al
     fun68 oontrllgxtad, Or faolkltiq8 furnished, ot
     Oentennial oelebratlon8 and efpo6ltlons, a8 that
     term la herelmfter   broedly d8finsd, Oufaide~~
     of the Oounty .oi Dalla8 and within the State.&
     Tbxa8.a
                                                        ..
          Set&don 14 ot.the Aot   prOVide8:
          %eo. 14.~ *Ho part of any.one Of the. allo-
     oatlonr of aaid rtmdm a8 pxwldrd   In thS.8.
                                                Aat
     Shall at 8~ fia6 be u88d.fOr the p~pO8e8.Of
     any Other one or mm    OT 8aid fund88 PrOViiiSd;
     howaver, that any un8xpended balanoe rem8inin8      .,
     out of any allooation ma&e, after the Board ot
     Control ha8 Oomplled nlth the reoOuim~n~~tiOnr"'
     Of the O0muil88iOn of CQntrOl OT any SQeOtfiO
     axpendltura 8hall be re-allooat8d to xtW.ga-
     b8r Flve,.of Seotlon 1, ot thlr AOt, and.8~~11
     be available ror expcrnditnre for the purpo6e    ..
    ethsreln naaied.?

         ,.Seotlon 6 o? the Aot pro&eot~.

          'Sea. 6. Al.1 expendltuxe8 and oontraot8
     authori-ed by the Cornmission of Control shall
      be mede, let, supervised end expended by the
      Board of Control of the Sthte of TOILS8,aooord-
      in6 to all legal requfrsabnts km provided a8
      to the expenditure of funds and the lett$S Of
      eontraote by 8sld Board of Controlrm    ~2~:
    Eon. Ton C. r;lzl~:,
                      April 14, 1939, Page 4



                 SeatIOn 8 of the   Aot   provldes:
                 3eo. 6. All funds expended under
            this %ot shell be drewn from the Treasury
            of the State of Texas by warrant.8 properly
            8i@md by the ~tr0ll.r     Of Atblia Ao-
            oount8   and the Fnuumr     ti the Stats   ai
            TOxa8,   a0 is now provided hy law.”

                 &otlcm    16 ot ih. Aa$ provide8:




              fn~Oth8r 8OOtiOM~Of tho:aOt we find Oerkid
    '~rovloio~ with roio~~~oe to Federal ikUIi38.the aDDl%-
%   ;atlon ,to he &de      iorhmo    and psrtaln&gvto th&   .
    ~gtrol and expondlture. h0.e ~rOV18iOIlliaI' pOillt&
       . .Seotion S a8 amen$e4 By.8onat.o Bill 496, Aotr of
    1937,    XWad8 in part2                                     ._
                 ”
                 ... .. ....Tho CcrmrniSliiOn
                                           af COntro&
            for !&bra8 Qentennial hldratiOn8   lo
            horeby 8peoiflorll~ authorbed and di-
            reoted to rake applloation to the Feder-
            al Government lo%-tund8 8116 to reoeiro
Hon. Tom 2. k:lnc:,
                  April 14, 1939, Pace 5


          Zeotion 23 of the Aot provides:
           "Sec. 23. The Comniesion of Control for
     Texts Centennial oelebratloss la hereby author-
     ized and dlreoted lmuedlately after the pass-
     age of this act to make formal applloatlon Por
     &c pnrtlclpatlon cf the F'ederalCovernaent ln
     the ?'cxas 2entennlal oelebratfons thrcurh pro-
     par channel8 and for adsquab aDDroprlatlon or
     aIlocatloa or Foderal rw8    for that uurbo8e~'
   . Any f unda 80 reoelved. tuilnie bthenfie ~&&it-
     06 by the Federal Government. 8h8l.l be und er
      the dlre ation and oontrol oi the 8ald Oomml
      sion oi Control to be emended   under
     .SiOliS Of thl8 Aot~OontroIll
     or the mouevs herein
 .-..8OOdIl43 O-8).                     ..

           It 8eepL8 apparent ira&the .above aeotl~:ti
provlslona of the aot that moh.Federal funds, inoltd~
the allotment of ~lO,OOO~OO fo~~adminl8tratlon.:expea88
wexy lntonded to be plaood in the State Trea8ury 8ab
tholr expenditure OOUtroIIOd.~a8 provided for OXDendttorcl8
Of State ‘8 mQney 8B appropriated*

          In oonneatlon with the;&l&ent         oi~~8u&&d~
fund8 by the .Pederdl goversuent$w~.have been pr&mtdd
a photostatic OODy of a letter, ,uontaining tue~ye~:D8ger,
8etting forth the roqulrement.8 8nd ~regulatlons~a8.fo tho
F8ders$ fttnds allooated to the varloae projoat8~i;~~addrerr
ad w&&ter F.. wOOdtie chalr1118n, twi11d8alOn dr’ d.Qntro~ fOr
Centennial Celebrations, kuetln,Texas,       and'slgnad by
John N. Garner, Vloe President,    R. 'IVdlter Yoore&Aatlirg
Seoretary of State, IL A. uallaoe, Seoretary,~d~~~~&rleuI-
ture, end Daniel C. Roper, Seoretary or Colpmereo;oomprl8-
lng the United State8 Texes Centennial bomaisafon;- Buoh
requlreuents end regulations therein oontaine~&d;.arein
keeping with the authorization and power8 grdsted:%nd
delegated to said United Stetee Texam Centennl8l3Mmal8-
slon by a Senate Joint Resolution of Congress~~~~ont8lned
in Chapter 334, Aote of the 74th Congress. TM8 .rO8glUtfOn,
approved June SS, 1995, oreatsd said U. 9. Te&&%entennial
Commlsslon and authorized an appropriation W$&       made to
such State ageno&es as than.ln existenoe. 1.d
                                            j:4%apter
                                              :.,     800
                                                                           -




Ilon. Tom C. King, April 14, 1939,         Page     6




of said Aots of Coqress, a general appropriation of money
was made August 12, &935, end on February 11, 1936, said
Senate Joint Resolution se found in Chapter 334, of said
SOt8, was amsnded by House Joint Reeolutlon No. 4S9 and
whloh amendment oontalns the following provision:

            "....The funds 80 allooatedmay ba ex-
           by
     Derided      8Uoh 8t8te   badis8     and &VanaWnt
                    &   l8tabli8hMnt8       ill-w       Qart Oi

                                  .;:y
           The roll&        pmti&of’tho             aWremntiok    photo-
at&lo latter, lhioh wa pramma           the Fa4oral.z~
                                         oontalnr
golaflon8andraqulroaont8oij     ndituro  awlthe8paoiSi.6
maximum albNatiOn8 a8 aathoriwr and la%4 domby,a             .
ml4 Unltod Stat.8 Texar Oentdntal Cm88iOn     read8:.  :‘. in/.




     ltieptian~ai#l~,OOOdO %b lOh
                                ~6 a & h Or in&
                                              fobs
     bo ‘Wa d
            tar: ~a ddnimtr a eSpw8er
                              tlvw’ inoW+ :by      ‘.
     tho Q0miroion or OontroLfdr OentennialOotoi
     bZ’Stblt8,op:it8 @l&t, the 8hW Bo8rd Oi.@M-
     trol, ix~oanaeotionwith pmJeot8 anoted with                    ',
                                The $r@jeotm far whloh
     Federal ~entannial funda. ‘.
     the run48 have been allooa%adiwith the 8pOOiiiO .:
     em!&
        a y nt8
       ....
            lrallablyin eaoh intJtMO6,
                                                                           _


          The Federal'fund8 in quootlon, thou& apprspriat-
ed and dlraoted to be tdor the 8apervl8ionand direotlon
OS the Comai88lon or Oontrol or Texa8 and.to bo expended
by the State Board of Control mvorthele88, 8uoh fund8
w~ra allooafod both for admdrtratiV6 arpOn8s ind for
8p8OiriO projeots dekkgnated. A8 8008 88 8uoh fund8 were
reoelved by 8616 goviwnmont 8genoie8, they bao8me 8tate
fuDd8, ear-makkedor held in trMt   ior the partlou.lU pTQ-
jeot or purpose8 for rhloh thej wame 80 de8lgnatad~ AQ-
oordingly, to our view suoh authority to.ba exeroised in
the control and Orppnd!ture Of 8uah ftlnds, otherwire khan
Son. Tom C. King, Aprfl 14, 1939, Page 7


by Federal regulations, by the Commlsslon   orControl
or Board of Cdntrol, if to be found, must   orneoaaelty
be provided for by L%gislatiPe authority oreetlng euoh
state bodies. Raving oaretully considered the material
provislcns of the statutes as found in House Bill No.
11, hcts of 1935, 44th Legislature and amendmmahs thsre-
to by Senate Bill No. 466..we are unable to iin4 and
there dae8 not appear any hatatory authority $ar the
04mi88ion of Control or Stake Board at Oontrol to 8x1
pond for admini8tratiTe~purporrr, 8UOh trrod8 a8 may ra-
rain irOn llpaOii10
                  Fedaral a3.1Otaens8fOr pu?tioUhX
projeota oomglot& To make 8UOh l xpandlturo8 ln the
abnnoe of mob autheritywould not be finaooordan&
yith the allooationrby tho United Bfat.8 Te.rao den-
tennlal Coimi88ionor F8deral re&ationr.            .

          The &girl&m      only n-allo0atod'ana  ra&Dro-
printed(eee 8aO* ha, bt8    Or 19987, 8. & 476; 48th L8g.]
                                 balanoe or the ... .
ftmd8 remaining or the unelcp8ndod
43,ooo,oo0.00, and the mnaspendodportion ,oithe'.$lOOOf+00
admini8trStiOn aXjSOM0, 8tet8 fUnd8, 68 ?Ot@d i&IMotions.'
5 of 8ald Senate Bill He. .479..:     Suoh re-allooation
                                                       Or rw;
lppf~prlation did not o-r 0~%.9rtand to lkduwl iplrQ9~~/
or the u8e of any pertlen 0th and *bewe thd IlO,O00iW,
pI'eViOa81yalleted iOr drinirtrcltiV8       saan8..

          In thq lidht ot wha* ha8 ha&n uid, with rater-.
~tn~~~~*~PVL~.~,~i~~~Dae?~
lkxaartaent,that the Board of Oontrol 28 no$ aathorisod
to D8y 8alar1.8 and eqbOMo8 Of it8 a@OyOO8    fMI0 8uoh
an aooount ore&ted and aooo8lrting et the Federal fund8
in qtte8tiw and that the Camptroller of Pub110 Aooount8
18 uOt authorized t0 i8m10 WUTSRt8 to be oharged a+lmt
8uoh funds:

          With reterenoe to questton 100. 9 it 18 the opin-
ion of this Departmsnt, that the $lOoCCCoO~ allatad for
adminlstratlve expen8e by the Federal Ooternaent ehould
have been plaoed in the Stat0 Trea8ury and expended ln
aooordenoe with the provlelons ai the eat of the Legl@Za-
ture oootrolllng the expenditure or the money8 appropriated
r0r Centennial purpoaelrt
Hon. Tom C. I(infi,
                  hprll 14, 1938, Page 0


          With reforenoe to your question No. 3, it 1s
the oplnlon of this Department that the Punda in ques-
tlon should not be used to pay salarlas in exaeaa or
the limit of $4,000.00 as presorlbed by Rouse Blll No.
11.
            Trustln& that the ebove enawere your inquiry,
we remain
                                 very truly   your8




                                                       ::




                                                      .‘.a




.